               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


Johnson Electric North America,
Inc., et al.,
                   Plaintiffs,  Case No. 19-cv-13190

v.                                    Judith E. Levy
                                      United States District Judge
Daimay North America Automotive,
Inc.,                            Mag. Judge David R. Grand
                   Defendant.

________________________________/


          OPINION AND ORDER GRANTING DEFENDANT’S
                    MOTION TO DISMISS [9]

     Plaintiffs Johnson Electric North America, Inc. (“JENA”) and

Parlex USA LLC (“Parlex”) brought a breach of contract action against

Defendant Daimay North America Automotive, Inc., formerly known as

Motus Automotive Interiors. (ECF No. 1.) Defendant filed a motion to

dismiss Plaintiffs’ complaint, arguing that it is not a party to the

contracts and cannot be sued. (ECF No. 9.) For the reasons set forth

below, Defendant’s motion is granted, and the case is dismissed.

     I.     Background
      The facts alleged in the complaint are as follows. On August 16,

2018, Parlex entered into an agreement with a buyer to sell 30,000

unique parts at $3.99 per unit. This agreement is reflected in an order

confirmation attached to the complaint.1 (ECF No. 1-2, PageID.20.) Soon

after, the buyer requested that the order be expedited. Parlex charged

the buyer $60,000 for expediting, and the buyer agreed to the charge. The

parties agreed that shipment of parts on an expedited schedule was to be

performed in five waves. Parlex shipped the first wave, and the buyer




      1 The Court may consider the contracts themselves where, as here, the dispute
is contractual and they are attached to the complaint. Items such as “‘exhibits
attached [to the complaint], public records, items appearing in the record of the case
and exhibits attached to defendant’s motion to dismiss so long as they are referred to
in the complaint and are central to the claims contained therein,’” may be considered
“without converting the motion to one for summary judgment.” Rondigo LLC v. Twp.
of Richmond, 641 F.3d 673, 680–81 (6th Cir. 2011) (quoting Bassett v. Nat'l Collegiate
Athletic Ass'n, 528 F.3d 426, 430 (6th Cir.2008)).

       Plaintiffs argue that “Defendant’s motion contains no exhibits, no affidavits or
declarations, nothing at all in support of this statement [that Plaintiffs ‘sued the
wrong party’]…” (ECF No. 14, PageID.109.) This argument is misplaced. Such
exhibits cannot be considered in a Rule 12(b)(6) motion. Rondigo, 641 F.3d at 680–
81. A motion to dismiss tests the “factual sufficiently of the complaint . . . without
resort to matters outside the pleadings.” Id. at 641 F.3d at 680 (citing Wysocki v. Int'l
Bus. Mach. Corp., 607 F.3d 1102, 1104 (6th Cir. 2010)).




                                           2
paid for it. Parlex invoiced the expediting fee soon after, but the buyer

did not pay. (Id.) Waves two and three were shipped and paid for. Then,

Parlex shipped the fourth wave but the buyer did not pay. Parlex

withheld wave five and demanded payment on both the unpaid

expediting fee and the unpaid wave four shipment. The buyer attempted

to renegotiate the expediting fee and acknowledged its responsibility to

accept shipment and pay for wave five. Despite this, both invoices remain

unpaid and shipment five remains unshipped and unpaid. The total

damages from the expediting fee, wave four shipment, and the unshipped

fifth wave is at least $120,000.

     Parlex is suing Defendant for breach of contract and unjust

enrichment. JENA is suing under a third-party theory, where it alleges

it has a right to enforce Parlex’s contracts. The identity of the buyer, and

whether it is Defendant, is the issue before the Court.

     II.   Legal Standard

      When deciding a motion to dismiss under Federal Rule of

Procedure 12(b)(6), the Court must “construe the complaint in the light

most favorable to the plaintiff and accept all allegations as true.” Keys v.

Humana, Inc., 684 F.3d 605, 608 (6th Cir. 2012). “To survive a motion to


                                     3
dismiss, a complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)).

      A plaintiff’s claim is facially plausible “when the plaintiff pleads

factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id. A plausible

claim need not contain “detailed factual allegations,” but it must contain

more than “labels and conclusions” or “a formulaic recitation of the

elements of a cause of action.” Twombly, 550 U.S. at 555.

      Although the Court must accept well-pleaded factual allegations of

the complaint as true at the motion to dismiss stage, the Court is “not

bound to accept as true a legal conclusion couched as a factual allegation.”

Twombly, 550 U.S. at 555.

      III. Analysis

         A.      Parlex’s Breach of Contract Claims




                                      4
      Michigan law applies in this diversity case.2 Conner v. Hardee's

Food Sys., 65 F. App’x 19, 22 (6th Cir. 2003). Under Michigan law, the

elements of a breach of contract claim are that: “(1) a contract existed

between the parties, (2) the terms of the contract required performance

of certain actions, (3) a party breached the contract, and (4) the breach

caused the other party injury.” Green Leaf Nursery, Inc. v. Kmart Corp.,

485 F. Supp.2d 815, 817 (E.D. Mich. 2007) (citing Burton v. William

Beaumont Hosp., 373 F. Supp.2d 707, 718 (E.D. Mich. 2005)).

      A defendant cannot be sued for breaching a contract it is not a party

to. Thus, in order to survive this motion to dismiss, Plaintiffs must show

that Defendant was a party to the contracts—in other words, that

Defendant had a duty to Plaintiffs to pay for the parts. See Timmis v.

Sulzer Intermedics, 157 F. Supp. 2d 777, 777 (E.D. Mich 2001) (granting

a motion to dismiss a breach of contract claim where the complaint did




      2 JENA’s terms and conditions in the contracts include an express choice of law
clause stating that Michigan law applies to disputes arising from purchases made of
a United States-based JENA entity. (ECF No. 1-4, PageID.30.) However, since the
Court holds that Defendant is not a party to the contracts, it is not bound by those
terms. Defendant argues that Michigan law does not apply to this case but fails to
provide support for this argument. (ECF No. 9, PageID.90.)
                                         5
not “set forth any direct contractual obligations to Plaintiff on the part of

Defendants”).

     Defendant is not named in the purchase orders or confirmations

attached to the complaint. (See ECF No. 1.) Rather, the exhibits to the

complaint show that all the parts at issue were billed to Motus

Automotive Interiors at an address in Mexico. All the shipments were to

be sent to Motus Automotive Interiors SDE at a Texas address and then

shipped across the border. The expedited order indicates that Parlex was

to bill Motus Automotive Interiors at an address in Mexico and ship to

Motus Automotive Interiors SDE, which is in Texas near the Mexico

border. Like the initial purchase order, all the shipments were billed by

invoice to “Motus Automotive Interiors” at a Mexican address. (ECF No.

1-7, PageID.41.) The exhibits also show, for example, that Richard

Taylor, a representative of Plaintiff JENA, communicated via email with

Jennifer Wagner, allegedly an employee of Defendant, and David Correa

Trevino—who appears to work from an address in Mexico, and about

whom no facts are alleged to establish whether he is an employee of

Defendant except that his email domain is “@daimayus.com”—to

coordinate the expedited shipment’s crossing of the U.S.-Mexico border.


                                     6
(ECF No. 1-6, PageID.36–38.) Plaintiffs do not allege that Defendant has

a connection to these addresses in Texas or Mexico in their complaint.

     Plaintiffs’ allegations in the complaint regarding the role of

Defendant are conclusory and are not supported by the exhibits attached

to the complaint. Indeed, Defendants argue that it has “no operations in

Mexico, whatsoever.” (ECF No. 9, PageID.83.) Defendant also states that

it is a Michigan corporation with its primary place of business in

Michigan. (Id.) Defendant also asserts that Daimay Automotive Interior,

S de R.L. de C.V., is a separate Mexican company with which it shares a

corporate parent, and which was also formerly known as Motus

Automotive Interiors. (Id.) Rather than refuting these arguments by

pointing to plausible facts from either the complaint or its exhibits,

Plaintiffs argue in a conclusory manner that Defendant is the buyer.

Considering that Defendant operates in Michigan and its principal place

of business is in Michigan, and with no allegations otherwise, Plaintiffs

have not pled that Defendant is the proper party.

     Plaintiffs only allege two ways in which Defendant was potentially

involved: First, Jennifer Wagner, allegedly an employee of Defendant,

notified Plaintiffs that the buyer accepted the quote for the expedited


                                   7
shipping fee at issue. (ECF No. 1, PageID.5–6; ECF No. 1-7, PageID.41.)

Second, she and one other of Defendant’s employees were involved in the

email exchange with Plaintiffs as they attempted to negotiate resolution

to the unpaid invoices. (ECF No. 1-11, PageID.50–60.)

     Involvement in the formation and negotiation of a contract is not

enough to show that an entity was a party to it. At most, Defendant

appears to have been acting as an agent for the buyer. In Michigan,

“fundamental to the existence of an agency relationship is the right of the

principal to control the conduct of the agent.” Wigfall v. City of Detroit,

504 Mich. 330, 341 (2019) (citing Briggs Tax Servs. L.L.C. v Detroit Pub.

Schs., 485 Mich. 69, 80 (2010)). It appears from the exhibits that

Defendant may have been involved in certain communications regarding

Plaintiffs’ agreement with the buyer. However, there are no allegations

that Defendant had any authority independent of the buyer to pay for or

authorize the shipment of parts. (See e.g. ECF No. 1-11, PageID.50–60

(Defendant’s employee writing “I am waiting on my plant in Mexico.”))

Acting as an agent, with nothing more, cannot expose an entity to

liability for breach of contract, “even [from Plaintiffs whom] the principal

owes some performance and for whose benefit the principal has retained


                                     8
an agent to render it.” Koppers Co. v. Garling & Langlois, 594 F.2d 1094,

1098 (6th Cir. 1979) (citing 4 A. Corbin, Contracts § 779E (1951)).

     Because the complaint does not plausibly “set forth any direct

contractual obligations to Plaintiff[s] on the part of Defendant[ ],”

Plaintiffs’ breach of contract claims against Defendant cannot be

sustained. Timmis, 157 F. Supp. 2d at 777. Accordingly, Counts I, II, and

III are dismissed.

     B.    JENA’s Third-Party Beneficiary Claim

     JENA’s claim that Defendant is liable to it as a third-party

beneficiary must also be dismissed. The rights of third-party

beneficiaries are controlled by Michigan Compiled Laws § 600.1405. The

Michigan Supreme Court has interpreted this statute to mean that third-

party beneficiaries are offered no greater rights under a contract than

they would be if they were the intended promisee. Shay v. Aldrich, 487

Mich. 648, 675–76 (2010) (third-party beneficiaries have “only the ‘same

right’ to enforce as they would if the promise had been directly to them”).

     As set forth above, the complaint and exhibits contain insufficient

facts to show that Defendant can be sued by Parlex, so it follows that

Defendant cannot be sued by JENA under a third-party beneficiary


                                    9
theory of liability. See Koppers, 394 F.2d at 1098 (affirming summary

judgment for third-party beneficiary claim accompanying breach of

contract claims after deciding that the defendant was not party to the

agreement). Accordingly, Count IV is dismissed.

        C.       Unjust Enrichment Claim

     In Michigan, the elements of an unjust enrichment claim are: (1) a

benefit received by the defendant from the plaintiff, and (2) inequity to

the plaintiff as a result. See Dumas v. Auto Club Ins. Ass'n, 437 Mich.

521, 546 (1991). Although it appears that Plaintiffs set forth enough facts

to show the latter of these two elements, (ECF No. 1, PageID.15), they

fail to adequately plead the first element—that Defendant was enriched

as a result of Plaintiffs’ harm.

     Plaintiffs contend that one way in which Defendant was plausibly

enriched was by “receiving and retaining Plaintiffs’ products.” (ECF No.

1, PageID.15.) Yet, the exhibits demonstrate that the products were

shipped across the border to Mexico—not to the Michigan-based

Defendant. Count V must also be dismissed because there are

insufficient facts showing that Defendant was the recipient of the




                                    10
shipments and because Count V relies on a theory that Defendant was

the recipient of the shipments.3

      III. Conclusion

      For the reasons set forth above, the Court GRANTS Defendant’s

motion to dismiss. However, Plaintiffs will be permitted to amend their

complaint, if they so wish, no later than forty-five (45) days from entry of

this opinion and order, which is Friday, May 15, 2020. Otherwise, a

judgment will be entered dismissing this case with prejudice.

      IT IS SO ORDERED.

Dated: March 31, 2020                         s/Judith E. Levy
Ann Arbor, Michigan                           JUDITH E. LEVY
                                              United States District Judge




      3  The scenario set forth above is not the only possible basis for an unjust
enrichment claim. However, Plaintiffs do not set forth any other basis for this claim
in their complaint. The Court has no “duty . . . to conjure up unpleaded facts that
might turn a frivolous claim into a substantial one.” McGregor v. Indus. Excess
Landfill, Inc., 856 F.2d 39, 42 (6th Cir. 1988) (quoting O’Brien v. DiGrazia, 544 F.2d
543 (1st Cir.1976)). As pled, the facts are insufficient to show that Defendant was
enriched.

                                         11
                   CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on March 31, 2020.
                                       s/William Barkholz
                                       WILLIAM BARKHOLZ
                                       Case Manager




                                  12
